NUMBER 13-22-00276-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


CHRISTOPHER ALLEN SPENCER,                                                    Appellant,

                                                v.

THE STATE OF TEXAS,                                                             Appellee.


                     On appeal from the 36th District Court
                          of Aransas County, Texas.


                           MEMORANDUM OPINION

                Before Justices Longoria, Hinojosa, and Silva
                 Memorandum Opinion by Justice Longoria

       Appellant Christopher Allen Spencer attempts to appeal a conviction for the third-

degree felony offense of possession of methamphetamine in trial court cause number A-

14-5061-CR in the 36th District Court of Aransas County, Texas. See TEX. HEALTH &

SAFETY CODE ANN. § 481.115. The trial court has certified that “this criminal case . . . is a

plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P.
25.2(a)(2). On July 27, 2022, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification. On August 29, 2022, counsel filed a letter brief

advising the Court that, based on the record and applicable law, appellant does not have

the right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

See id. R. 25.2(d), 37.1, 44.3, 44.4; Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App.

2005); Pena v. State, 323 S.W.3d 522, 525–27 (Tex. App.—Corpus Christi–Edinburg

2010, no pet.); Ernst v. State, 159 S.W.3d 668, 670 (Tex. App.—Corpus Christi–Edinburg

2005, no pet.). Accordingly, we dismiss this appeal for lack of jurisdiction.



                                                                NORA L. LONGORIA
                                                                Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
8th day of September, 2022.




                                             2